IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH R. TALLEY and               §
JANICE A. TALLEY,                   §   No. 146, 2022
                                    §
      Plaintiffs Below,             §   Court Below—Court of Chancery
      Appellants,                   §   of the State of Delaware
                                    §
      v.                            §   C.A. No. 2021-0011
                                    §
JUDITH TALLEY HORN and              §
DARREN WAYNE HORN SR.,              §
                                    §
      Defendants Below,             §
      Appellees.                    §

                          Submitted: May 10, 2022
                           Decided: May 19, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

      This 19th day of May 2022, it appears to the Court that:

      (1)    On April 29, 2022, the plaintiffs below-appellants, Kenneth R. Talley

and Janice A. Talley (“the Talleys”) filed an interlocutory appeal from a Court of

Chancery Master’s letters denying their requests for continuance of trial and

informing them that trial would proceed as scheduled. The Senior Court Clerk

issued a notice directing the Talleys to show cause why this appeal should not be

dismissed for this Court’s lack of jurisdiction to consider an appeal directly from a

Court of Chancery Master’s rulings.
       (2)    In their response to the notice to show, the Talleys argue the merits of

their underlying case and explain the reasons for their request for a continuance in

the Court of Chancery. The Talleys do not address this Court’s lack of jurisdiction

to hear an appeal directly from a Master’s decision.1 The right to review of a

Master’s order is to a judge in the Court of Chancery.2 This appeal must be

dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                                 Justice




1
  In re Webb, 2011 WL 4838972, at *1 (Del. Oct. 12, 2011) (citing Johnson v. State, 884 A.2d
475, 479) (Del. 2005)).
2
  Del. Ch. Ct. R. 144.

                                             2